IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.

GREGORY PAUL GREEN, and
BRITTANY NICOLE GREEN,

Defendants.

 

CR 19-05-BLG-SPW

FINAL ORDER OF
FORFEITURE

MAR 1 8 2020

- Clerk, US District Court

District Of Montana
Billings

 

WHEREAS, in the indictment in the above-captioned case, the United States

sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of

the defendant used or intended to be used to facilitate, or as proceeds of said

violation;

AND WHEREAS, on April 25, 2019, defendant Gregory Paul Green entered

pleas of guilty to count I of the indictment charging conspiracy to possess with

intent to distribute methamphetamine, and count II of the indictment charging

possession with intent to distribute methamphetamine;

AND WHEREAS, on June 6, 2019, defendant Brittany Nicole Green entered

a plea of guilty to count II of the indictment charging possession with the intent to

distribute methamphetamine;
. AND WHEREAS, the defendants agreed not to contest, or assist others in
contesting, the forfeiture sought in the charging document to which the defendant
plead guilty;

AND WHEREAS, by virtue of said guilty pleas, the United States is entitled
to possession of said property, pursuant to 21 U.S.C. §§ 841(a)(1) and 853, and
Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure;

AND WHEREAS, beginning on September 12, 2019, and ending on
October 11, 2019, the United States published on an official government internet
site (www.forfeiture.gov), notice of this forfeiture and of the United States’ intent
to dispose of the property listed below in accordance with federal law, under 21
U.S.C. § 853(n)(1):

e Approximately $10,000.00 in silver coins.

AND WHEREAS, the Court has been advised that no claims have been
made in this case regarding the property and the United States is not aware that any
such claims have been made;

ACCORDINGLY, IT IS ORDERED as follows:

1. The United States shall seize the forfeited property described above;

2. The right, title, and interest in the property is condemned, forfeited, and

vested in the United States of America for disposition according to applicable law;
3. All forfeited funds shall be deposited forthwith by the United States
Marshal into the Department of Justice Asset Forfeiture Fund in accordance with
21 U.S.C. § 853(n)(1); and

4. The Clerk is directed to send copies of this order to all counsel of record
and the defendant. The Clerk is further directed to send three certified copies of
this order to the United States Marshal.

DATED this LS bay of March, 2020.

Liew £Uhtin.

SUSAN P. WATTERS
United States District Court Judge

Lo
